On September 10, 1998, the defendant was sentenced to ten (10) years in the Montana Women’s Prison, suspended in its entirety, on Count I; twenty (20) years in the Montana Women’s Prison, with eight (8) years suspended, on Count II; and ten (10) years in the Montana Women’s Prison, suspended in its entirety, on Count III. Count I is to be served consecutive to the sentence imposed in Count II; and Count III is to be served consecutive to the sentences imposed in Count I and II.
On April 9,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via video conference and advised of her right to be represented by counsel. The Defendant proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
*28Done in open Court this 9th day of April, 1999.
DATED this 21st day of April, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson